Exhibit 10.26
 
[finnvera.jpg]
 
PROMISSORY NOTE
Loan tied to the Euribor (6 mth)
       1(3)

Borrower
 
Encorium Oy
 
Loan number
374044
Date of Financing offer
16 Dec. 2009
Amount of loan in writing
 
Seven hundred thousand Euro
In figures, euro
Interest %
 
EB6 + 2.35%
Interests rate
revision dates
16 June, 16 Dec.
€ 700,000
Amount of installment,
euro
€ 116,766
Date of first
Installment
16 June 2010
Interval between
installments
6 months
Interest payment dates
16 June, 16 Dec.
Date of first interest
Payment
16 June 2010
The terms and conditions of the loan are as follows:
 
1  Preconditions for granting the loan and suspension of loan disbursement
 
The loan is based on information provided by the borrower and known to the
lender when the financing   offer is made concerning the borrower
company’s   financial standing, profitability, operating plans, ownership,
executives and the intended use of the loan. These matters decisively influenced
the lender’s decision to grant the financing.
 
Finnvera plc is entitled to suspend disbursement of the loan if the project or
its financing has changed  substantially after the offer was given, if Finnvera
plc  was given misleading information when the loan was granted, if the
borrower’s prerequisites or financial status have essentially weakened, or if
the circum-stances have otherwise changed considerably in a way that increases
Finnvera plc’s risk.
 
2  Interest period and interest days
 
2.1 The interest on the loan is fixed in interest-rate   periods (period), the
first of which begins on the date the next interest rate revision date. The
following periods are all six months.
 
2.2 Interest is calculated based on the actual number of interest days, using
360 days as the divider.
 
3  Interest rate
 
3.1 The interest rate on the loan is made up of the six-month Euribor (reference
rate) and a margin.
 
The interest rate is payable retroactively on the interest payment dates.
 
The interest rate is fixed through each period. Each part of the loan withdrawn
is subject to the same interest rate and period.
 
3.2 The reference rate used for the first period is that quoted two banking days
before the first instalment of the loan is withdrawn, and otherwise the rate
two banking days before the interest revision date.
 
The reference rate quotation date is the date on which its value is specified
according to currently valid international practice.
 
3.3 If the loan is subject to an interest rate subsidy mentioned in the
financing offer, the interest will be reduced by the amount of the subsidy
during the period mentioned in the offer.
 
If the conditions for reserving an interest rate subsidy cease, the borrower is
not longer entitled to the interest
rate subsidy. In this case the borrower must repay the interest rate subsidy
received.
 
3.4 Should the original loan repayment schedule be changed or the loan period
extended, Finnvera plc has a right to charge higher interest.
 
4  Repayment
 
The loan is repaid to Finnvera plc
in equal instalments.
 
 
The borrower is entitled to repay the loan or part of it prematurately on the
ending date of the interest determination period. Notice must be given of the
termination of the loan or part of it in writing fourteen (14) days before the
period ends. The borrower must pay a handling fee according to Finnvera plc’s
service price list.
 
If the interest on the loan is reduced by the interest rate subsidy mentioned in
the financing offer during a period mentioned in the proposal, the loan or part
of it may be repaid at the earliest within a year of the end of the interest
rate subsidy period.
 
5 Cessation of reference interest rate quotation
 
If the reference rate quotation ceases or is suspended, the reference rate
applicable to the loan will be determined in accordance with the law or official
decision or instruction issued concerning a new reference rate.
 
If no law or official decision or instruction is issued concerning a new
reference rate, Finnvera plc and the borrower will agree on a new reference rate
to be applied to the loan. If Finnvera plc and the borrower fail to reach
agreement on a new reference rate before the end of the current interest period,
the reference rate applicable to the loan will remain that used for the loan
before the end of the interest period.
 
If Finnvera plc and the borrower fail to reach agreement on a new reference rate
within six months of the end of the interest period, Finnvera plc will fix the
new   reference rate after consulting the authorities supervising its
operations.
 
6 Penalt interest
 
If the borrower fails to pay off the loan, a loan instalment, interest or
charges and fees related to repayment and other management of the loan so
that   these reach the Finnvera plc account on the due date at the latest, said
borrower shall be required to pay an annual penal interest on the overdue amount
from the due date to the date of payment. The penal interest rate is 6
percentage points above the reference rate charged on the loan, though not less
than 16 per cent.

 
FINNVERA PLC
Head Office
Head Office
Telephone
Reg. Domicile
Business ID
 
P.O.Box 1010 (Eteläesplanadi 8)
P.O.Box 1127 (Haapaniemenkatu 40)
0204 6011
Kuopio
1484332-4
 
FI-00101 HELSINKI
FI-70111 KUOPIO
 
Finland
   
FINLAND
FINLAND
     

 
 
 

--------------------------------------------------------------------------------

 
[finnvera.jpg]
 
PROMISSORY NOTE
Loan tied to the Euribor (6 mth)
       2(3)

7 Special grounds for the loan falling due for immediate repayment
 
If Finnvera plc so demands, the loan falls due for immediate repayment without
further notice if
 
7.1 the borrower has failed to pay a due instalment, interest or other
remittance in accordance with the terms and conditions of the promissory note:
 
7.2 the borrower has, on applying for the loan, provided materially incorrect
information or has concealed matters that would have substantially influenced
the granting of the loan;
 
7.3 the borrower has used the funds  granted as a loan for a purpose other than
was granted;
 
7.4 the borrower has prevented Finnvera plc from carrying out the inspections
referred to in clause 8 or has refused to provide the information referred to
in that clause;
 
7.5 assets acquired with the loan or assets subject to corporate mortgage given
to Finnvera plc as collateral are assigned in a manner other than that referred
to in section 9 paragraph 1, on the Company Mortgage Act, or are leased out;
 
7.6 the borrower’s business operations have materially decreased or ceased at
the location financed by the loan, or circumstances have otherwise changed
to such a degree that the loan no longer fulfils the purpose for which it was
granted;
 
7.7 the borrower, guarantor or pledger has died or been declared bankrupt, or
debt restructuring concerning them has begun, or assets put up as collateral
have had to be sold in distraint proceedings;
 
7.8 A shareholder is selling his shares in a company, a partner is selling his
shares in a partnership, or a sole proprietorship is closed down.
 
7.9 Finnvera plc considers with justifiable cause that repayment in accordance
with the loan agreement is at risk.
 
8 Right to obtain information
 
Finnvera plc is entitled to have the borrower’s business operations inspected on
whatever scale is necessary to oversee use of the funds granted as a loan,
to establish the value of assets put up as collateral or to monitor the
borrower’s financial position. The borrower is required to provide Finnvera plc
with all the
Information needed for the purpose. Finnvera plc is entitled to obtain the
above-mentioned information on the borrower from the latter’s auditor.
 
9 Right to inspect and disclose information
 
9.1 If Finnvera plc uses funding from the European   Investment Bank or another
foreign lender for funding the loan granted by it, the financier in question
in entitled to inspect the borrower company’s operations to the extent to be
determined at its discretion. Finnvera plc is entitled to disclose information
on the borrower to the financier.
 
9.2 The confidentiality requirements governing such information notwithstanding,
Finnvera plc, the State authorities and other corresponding organizations can
give each other information about us for the purpose of coordinating public
financing and enterprise services and for the supervision of business subsides.
 
10 Expenses and fees
 
Finnvera plc is entitled to charge the borrower a handling dee in accordance
with the financing offer, charges for managing the collateral put up by
the borrower or a third party and for debt collection, and other charges in
accordance with Finnvera plc’s current service price list.
 
11 Insuring assets
 
The borrower undertakes to ensure that assets put up as collateral are insured
against fire and damage at their replacement value with an insurance company
approved by Finnvera plc until the borrower has fulfilled all the obligations to
the lender laid down in this promissory note.
 
12 Claim-for-recovery condition
 
If an EU supervisory authority considers that the  Finnvera plc financing
includes more subsidy than the EU rules on corporate subsidy allow, Finnvera plc
is entitled to recover any excessive subsidy.
 
13 Court of jurisdiction
 
Any claims and disputes arising from this promissory note will be processed by
Helsinki or Kuopio City Court.
 
Payments and penal interest under this promissory note can be recovered by
enforcement order without separate judgement or decision.

The undersigned borrower engages to repay the sum of money received as a loan to
Finnvera plc or such party as it appoints according to the terms and conditions
of this promissory note, and otherwise to observe the terms and conditions of
the loan.
Place and date
 
Helsinki 16 Dec. 2009
Bank account no. into which the loan will be paid
Sampopankki 800016-70759381

Signature
Encorium Oy
 
 
 
 
 
 
Borrower’s Business ID
1033494-4

Clarification of signature
 
Kai Lindevall
Signature certified correct by
 
 
 
 
 
 

Page 3 is a personal data checklist
 
 

--------------------------------------------------------------------------------